Case 2:20-cv-00182-JRG-RSP Document 9-2 Filed 07/29/20 Page 1 of 1 PageID #: 41




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

                                                   §
  LONGHORD HD LLC.,                                §    Case No. 2:20-cv-00182-JRG-RSP
                                   Plaintiff,      §
                                                   §
                              v.                   §    JURY TRIAL DEMANDED
                                                   §
  BIOSTAR MICROTECH INT’L CORP.,                   §
                                                   §
                                   Defendant.      §
                                                   §
                                                   §


   ORDER GRANTING MOTION FOR ISSUANCE OF LETTERS ROGATORY FOR
   SERVICE OF PROCESS ON DEFENDANT BIOSTAR MICROTECH INT’L CORP.

        Before the Court is Plaintiff Longhorn HD LLC.’s (“Longhorn”) Motion for Issuance of

 Letters of Request for Judicial Assistance - Letters Rogatory (the “Motion”). Having considered

 the Motion, the Court is of the opinion that it should be and hereby is GRANTED.

        Accordingly, the Court will execute the Request for Judicial Assistance attached as

 Exhibit A to Longhorn’s Motion. The Clerk is DIRECTED to authenticate, under seal of this

 Court, the Court’s signature on the Request for Judicial Assistance and prepare two certified

 copies of the signed and sealed letter. Vincent J. Rubino, III, of Fabricant LLP, 230 Park

 Avenue, 3rd Floor W., New York, NY 10169, or his agent, is hereby ORDERED to arrange

 receipt of the materials from the Court by contacting the Clerk’s Office and to deliver the issued

 Request for Judicial Assistance to the proper authority in Taiwan.
